Citation Nr: 1646024	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-17 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an abnormal growth in the duodenum, to include as due to exposure to herbicides.

2.  Entitlement to service connection for an abnormal growth in the colon, to include as due to exposure to herbicides.

3.  Entitlement to service connection for abdominal hernia.

4.  Entitlement to service connection for abdominal aortic aneurysm, to include as due to exposure to herbicides.

5.  Entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to exposure to herbicides.  

6.  Entitlement to service connection for a skin disability, to include actinic keratosis with hypopigmentation and basal cell carcinoma, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a bilateral leg disability.

8.  Entitlement to service connection for a left knee disability.  

9.  Entitlement to service connection for a stomach condition or gastritis with diarrhea, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to March 1971, to include in Vietnam.  His awards include the Bronze Star Medal with "V" device, the Purple Heart Medal, and the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  With regard to the issue of service connection for a stomach condition, the February 2010 rating decision addressed the issue of service connection for abnormal growth in the colon (previously rated as gastrointestinal disease.  In light of the Veteran's contentions and testimony, the Board will address the colon and stomach conditions as separate issues, as did the RO in the January 2016 supplemental statement of the case.

The Veteran testified before the undersigned Veterans Law Judge in August 2016.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his August 2016 hearing, the Veteran testified that he had undergone a VA Agent Orange protocol examination on August 3, 2016.  While the presiding VLJ held the record open for 30 days to allow the Veteran and his representative to submit the report of that examination and any other outstanding evidence, the examination report is not of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38  U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  As the Veteran has reported that he underwent a VA examination and the report of such should be in VA possession, the report should be associated with the appellate record.

The Board also notes that the Veteran submitted a VA 21-4142 identifying Pennsylvania State University Milton S. Hershey Medical Center as a source of treatment for his claimed cancer.  This form was signed by the Veteran on July 14, 2009.  In a letter to that facility dated on October 19, 2009, the RO requested records of treatment.  In correspondence dated November 12, 2009, the Health Information Management Department at Penn State Hershey Medical Center responded that an authorization dated within the last 90 days was required.  It does not appear that the RO made any attempt to follow up on this correspondence.  As it appears that the release provided by the Veteran expired prior to being received by the facility in question, an additional attempt should be made to secure these identified records.  

Finally, it appears, based on the Veteran's testimony, that he receives ongoing VA treatment.  The most recent records associated with the claims file date to November 2015.  Updated records should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records, as well as the report of any Agent Orange protocol examination, reportedly conducted on August 3, 2016.

2.  Request that the Veteran complete a current VA 21-4142 for Penn State University Milton S. Hershey Medical Center for records generated in the treatment of his claimed cancer.  Upon receipt of the Veteran's completed release, obtain all identified records from this provider.

3.  Upon completion of the above actions, and after ensuring all appropriate development has been completed, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




